Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 04/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims1-15, and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “drastically” in claims 1-15 and 24-25, is a relative term which renders the claim indefinite. The term “drastically” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 14 recites the limitation "the articles" in line 2 There is insufficient antecedent basis for this limitation in the claim.
The term “technically equivalent” in claim 7 is a relative term which renders the claim indefinite. The term “technically equivalent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It appears that glycol is read  on the technically equivalent  tp propylene glycol.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7, 9-12,15 and 24-25 is/are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 20090013905A1(US’905).
Regarding claims 1 and 24-25, US’905 discloses ultra-fine nepheline syenite powder having a maximum grain size D99 of less than about 6 microns. Such ultra-fine nepheline syenite powder creates drastically different physical characteristics and properties in certain commercial products, such as coatings and films. The target particle size D99 is about 6 microns. This newly developed ultra-fine nepheline syenite powder has now been introduced into the market under the trademark Minex 12 ([0003]). The Mohs hardness of nepheline syenite powder is in the range of 6.0-6.5 which is quite hard for fillers and imparts hardness to the coating or film ([0155]).The novel nepheline syenite powder is substantially moisture free which means a moisture content of less than 1.0% and generally less than 0.8%. In the preferred embodiment the moisture content is less than about 0.4% ([0017]). The powder has substantially no free silica which is another advantage of the use of the novel "ultra-fine" nepheline syenite powder. This is especially important for an ultra-fine nepheline syenite powder because such powder can become air borne during a subsequent use ([0039]). 
US’905 discloses that it may also be preferred, in certain applications to use one or more grinding aids when forming the preferred embodiment particle systems. Representative examples of such particle systems include, but are not limited to tri-ethanolamine, ethyl alcohol, acetic acid, silicone glycol surfactants, and combinations thereof ([0097]). Thus, it is expected that particle surface is coated with the grinding agent.
Nepheline syenite powder having larger particle or grain size has been used as a filler and/or extender in paint, coatings, plastics, rubber and other materials. The nepheline syenite powder imparts a variety of physical properties and technical enhancements to these systems, such as improved scrub and abrasion resistance in coatings. It has been discovered that the novel nepheline syenite powder having controlled particle size distribution developed as one aspect of the present invention offers surprisingly improved levels of optical performance while maintaining other critical performance properties of coating. Thus, the novel nepheline syenite powder is particularly beneficial for clear coatings and films. The particle size material having a particle or grain size distribution as described herein has been proven successful in a coating with the powder used as a filler or extender, a clear coating, a cured coating, a wood coating, a powdered coating including clear coating, automotive clear coating, coil coating, sealants, paper laminates for pictures and other structures and inks. All of these products have enhanced physical characteristics based upon the use of the nepheline syenite powder with the novel particle size distribution. See [0003-0104]).
It  has  been  held  that “”Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). The Examiner respectfully submits that although the prior art does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise
Regarding claim 2, US’905 discloses the filler composition set forth above. It  has  been  held  that “”Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). The Examiner respectfully submits that although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding claims 3-4, US’905 discloses that it may also be preferred, in certain applications to use one or more grinding aids when forming the preferred embodiment particle systems described herein. Representative examples of such particle systems include, but are not limited to tri-ethanolamine, ethyl alcohol, acetic acid, silicone glycol surfactants, and combinations thereof ([0097]). Thus, it is expected that at least the majority of the particle surface is coated with the grinding agent.  Silicon glycol  is  read  on  the  claim 7 limitation.
Regarding claims 5-6, US’905 discloses that grinding Aids--Seven (7) potential grinding aids were considered. The additives were compared with the results obtained with a control sample, in which the grinding rate was measured and the times in which a coating of particles was observed to form on the mill liner (1.5 hours) and mill media (2.0 hours) were observed. The time for particle agglomeration to occur (3.0 hours) was also noted([0144]). The Examiner respectfully submits that although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding claim 7, US’905 discloses that it may also be preferred, in certain applications to use one or more grinding aids when forming the preferred embodiment particle systems described herein. Representative examples of such particle systems include, but are not limited to tri-ethanolamine, ethyl alcohol, acetic acid, silicone glycol surfactants, and combinations thereof ([0097]). Thus, it is expected that at least the majority of the particle surface is coated with the grinding agent.  Silicon glycol is  read  on  the  claim 7 limitation.
Regarding claims 9-10, US’905 discloses that  ultra-fine nepheline syenite powder has a maximum grain size D99 of less than 10 microns, which was the size believed at that time to be unobtainable for commercial production. This newly developed ultra-fine nepheline syenite powder actually had a maximum grain size D99 of less than about 6 microns. Such smaller grain size ultra-fine nepheline syenite powder was found to create drastically different physical characteristics and properties in certain commercial products, such as coatings and films. The target particle size D99 was about 6 microns. This newly developed ultra-fine nepheline syenite powder has now been introduced into the market under the trademark Minex 12 ([0003]).
Regarding claims 11-12, US’905 discloses that the novel nepheline syenite powder is substantially moisture free which means a moisture content of less than 1.0% and generally less than 0.8%. In the preferred embodiment the moisture content is less than about 0.4% ([0017]).
Regarding claim 15, US’905 discloses thatnNepheline syenite powder having larger particle or grain size has been used as a filler and/or extender in paint, coatings, plastics, rubber and other materials. The nepheline syenite powder imparts a variety of physical properties and technical enhancements to these systems, such as improved scrub and abrasion resistance in coatings. It has been discovered that the novel nepheline syenite powder having controlled particle size distribution developed as one aspect of the present invention offers surprisingly improved levels of optical performance while maintaining other critical performance properties of coating. Thus, the novel nepheline syenite powder is particularly beneficial for clear coatings and films. The particle size material having a particle or grain size distribution as described herein has been proven successful in a coating with the powder used as a filler or extender, a clear coating, a cured coating, a wood coating, a powdered coating including clear coating, automotive clear coating, coil coating, sealants, paper laminates for pictures and other structures and inks. All of these products have enhanced physical characteristics based upon the use of the nepheline syenite powder with the novel particle size distribution. See [0003-0104]).
Claim(s) 1-7, 9-15 and 24-25 is/are rejected under 35 U.S.C. 102(a) (1)as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 20080185463A1(US’463).
Regarding claims 1, 15 and 24-25, US’463 discloses that ultra-fine nepheline syenite has a maximum grain size of less than about 6 microns by dry grinding. Nepheline syenite powder is used as a filler or extender in paints, coatings, plastics and paper. It is a desirable material because it contains no free silica and still functions as effectively as a free silica-based filler or extender ([0003]). Nepheline syenite powder has a hardness of Mohs 6([0070]).
A grinding aid is added to the media at a given feed rate. The grinding media is normally diethyl glycol. The rate of adding grinding aid is in the general range of 50-150 ml/min. The grinding aid has a dosage of less than 1.6% by weight or free of grinding aid([0006] and [0059]). Thus, it is expected that at least the majority of the particle surface is coated with the grinding agent.

It  has  been  held  that “”Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). The Examiner respectfully submits that although the prior art does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise
Regarding claim 2, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). The Examiner respectfully submits that although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding claims 3-4, US’463 discloses that the grinding aid is added to the media at a given feed rate. The grinding media is normally diethyl glycol. The rate of adding grinding aid is in the general range of 50-150 ml/min. The grinding aid has a dosage of less than 1.6% by weight or free of grinding aid([0006] and [0059]).Thus, it is expected that at least the majority of the particle surface is coated with the grinding agent.
Regarding claims 5-6, US’463 discloses that grinding aid can agglomerate the powder ([0059]). It  has  been  held  that “”Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). The Examiner respectfully submits that although the prior art does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise
Regarding claim 7, US’463 discloses that the grinding aid is added to the media at a given feed rate. The grinding media is normally diethyl glycol. The rate of adding grinding aid is in the general range of 50-150 ml/min. The grinding aid has a dosage of less than 1.6% by weight or free of grinding aid([0006] and [0059]).
Regarding claims 9-10, US’463 discloses that ultra-fine nepheline syenite has a maximum grain size of less than about 6 microns by dry grinding. Nepheline syenite powder is used as a filler or extender in paints, coatings, plastics and paper. It is a desirable material because it contains no free silica and still functions as effectively as a free silica-based filler or extender ([0003]). 
Regarding claims 11 -12, US’463 discloses that the method of converting nepheline syenite particulate feedstock with a grain size profile to an ultra-fine grain finish product for subsequent commercial use, said ultra-fine grain product having a grain size of less than about 6 microns, said method comprising: (a) providing a dry feedstock with a controlled maximum particle size greater than about 20 microns; (b) grinding said feedstock in a dry state by passing said feedstock through a ball mill whereby said feedstock is ground into an intermediate powder, said intermediate powder having a drastically reduced grain size profile than the grain size profile of said feedstock; (c) passing said intermediate powder through an air classifier using a rapidly moving high speed air stream moving along a given path to convey said ultra-fine grain product along said path and from said classifier and to allow coarse particulate material including particles larger than said ultra-fine product to be separated by centrifugal force and then expelled from said classifier; (d) controlling the relative humidity of said air classifier; (e) collecting said ultra-fine product; and, (f) returning said coarse material to said high speed stirred ball mill for regrinding( clai 1) . Thus, it is reasonable to expect that moisture content of the ultra-fine product is read on the claimed range resulted from the dry milling process.
Regarding claims 13-14, US’463 discloses that the grinding aid is added to the media at a given feed rate. The grinding media is normally diethyl glycol. The rate of adding grinding aid is in the general range of 50-150 ml/min. The grinding aid has a dosage of less than 1.6% by weight or free of grinding aid([0006] and [0059]). Thus  the  content  grinding aid  on the surface  of  the  powder  can  be  in the  range  of  0-1.6%. The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" or “encompassing” ranges, and overlapping or” encompassing” ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080185463 (US’463) as applied to claim 1 above, and further in view of US20170240746(US’746).
Regarding claim 7-8, US’463 discloses the filler composition set forth above. But it is silent that the grinding agen in the dry grinding process is propylene glycol.
However, US’746 discloses that it is known in the art (mineral filler) monomeric polyols (e.g., ethylene glycol, propylene glycol or glycerol etc.) to be suitable as grinding or dispersing agents, especially during dry grinding([0004]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use propylene glycol in the dry grinding process of US’463, motivated by the fact that US’746 discloses that it is known in the art ( mineral filler) monomeric polyols (e.g., ethylene glycol, propylene glycol or glycerol etc.) to be suitable as grinding or dispersing agents, especially during dry grinding([0004]).
The Examiner respectfully submits that although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731